Citation Nr: 1200251	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2. Entitlement to service connection for a gastrointestinal disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1955.

These matters were last before the Board of Veterans' Appeals (Board) in October 2010 on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Pittsburgh, Pennsylvania. The Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons discussed below, the Board presently again REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some pertinent evidence remains outstanding and that additional notice needs to be sent to the Veteran. As the case is being remanded for additional development, the RO/AMC must also gather any newly generated VA treatment records.

Since the July 2004 rating decision, additional notice requirements have been created. As a result, the Veteran has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send a corrective letter to the Veteran.

VA has a duty to assist the Veteran by obtaining records of VA medical treatment. A March 2003 treatment note is the earliest record of VA medical care within the claims file, but the note indicates that the Veteran had been seen on prior occasion. Further, an August 2003 VA treatment note states that the Veteran was first seen for VA mental health treatment in March 1992. Although the claims file reflects that the RO conducted an unsuccessful search for VA treatment notes generated in 1955 and 1956, there is no indication that any attempts were made to retrieve any other VA records generated prior to March 2003. While this case is in remand status, the RO/AMC must attempt to obtain records of VA treatment generated from March 1992 to March 2003 as well as any available, earlier notes.

VA also has a duty to obtain Social Security Administration (SSA) records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). An SSA inquiry within the claims file states that the Veteran is in receipt of SSA benefits for a disability beginning in December 1983. Nothing within the claims file identifies the disability/disabilities for which he is receiving SSA benefits so the Board is unable to determine whether or not SSA records are relevant to the claims. As they may (italics added for emphasis) be relevant, the RO/AMC must make an attempt to obtain the records from SSA. Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. 

2. Obtain any available VA treatment records generated after May 2011 AND DATED PRIOR TO MARCH 2003 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates.

5. Take appropriate steps to obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

6. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



